DETAILED ACTION
This Office action is in response to the amendment/remarks filed on 16 March 2022.  Claims 1, 3-7, 9-14,16-17, 19, 21-24, and 36-41 are pending in the application.  Claims 2, 8, 15, 18, and 35 been cancelled. Claims 39-41 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-14, 16, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,211,380 in view of Loh et al., US Patent 7456499 B2. Although the claims at issue are not identical they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite a substrate, a leadframe with an electrical element having a silver (Ag) portion/containing material, a body arranged about the leadframe, a protective layer at least partially disposed over the substrate, light emitting diodes (LEDs) disposed on the upper surface of the substrate, a filling material disposed on portions of the one or more LEDs and on portions of the first protective layer, wherein the filling material contains a phosphor material disposed, however U.S. Patent No. 10,211,380 did not discloses the body forming a cavity such that the electrical element extends within the body and is disposed on a floor of the cavity. Loh teaches a body 40 forming a cavity (area where the LED chip 50 formed) such that the electrical element 22a extends within the body 40 and disposed on a floor of the cavity. Therefore, it would have been obvious to a person having ordinary skill in the art to include Loh’s body with a cavity in order to prevent any damage to the LED chip and increase light efficiency from the slope of the cavity.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 19, 21-24, 36-37 and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inobe et al., US PG pub. 20100193822 A1; in view of Ogata et al., US PG pub. 20130004779 A1, further in view of Blonder et al., US PG pub. 20050224830 A1.
With respect to claim 17, Inobe discloses providing a substrate (601, fig. 6) having a silver (Ag) portion, wherein the substrate (601, fig. 6) comprises an electrical element (603, fig. 6); providing a light-emitting diode (LED) chip (604, fig. 6) on the substrate (601, fig. 6) and electrically coupling the LED chip (604, fig. 6) to the electrical element (603, fig. 6); applying a protective layer (602, fig. 6) over the Ag portion (603B, fig. 6) after the LED chip (604, fig. 6) is electrically coupled to the electrical element (603, fig. 6), the protective layer (602, fig. 6) at least partially comprising an inorganic material that increases chemical resistance of the Ag portion (603B, fig. 6), wherein the inorganic material contains some organic component, wherein the protective layer (602, fig. 6;¶0044 resin material such as phenol resin and reflect material such as Al.sub.2O.sub.3) comprises a substantially uniform thickness (thickness of 602 is considerably uniform as show in figure 6)  over the Ag portion (603B, fig. 6), and applying a filling material (606, fig. 6) to the substrate (601, fig. 6) , the filling material (606, fig. 6) containing a filling material disposed therein, wherein the filling material (606, fig. 6) is disposed above and/or below the protective layer (602, fig. 6).  
Although Inobe teaches the protective layer 602 including organic and inorganic material Inobe did not discloses the protective layer 602 the protective layer (602, fig. 6) at least partially comprises a Si-containing spin-on glass material; a filling material (606, fig. 6) containing a phosphor material disposed therein. Ogata discloses wherein the protective layer comprises a substantially uniform thickness over the Ag portion (¶0053; glass layer 3, glass material such as borosilicate glass, is a layer that covers the metal layer 2, for preventing oxidation and sulfuration of silver forming the metal layer 2), and wherein the protective laver at least partially comprises a Si- containing spin-on glass material (¶0056, ¶0072, ¶0074). Further Ogata discloses using a Si-containing glass can using an inorganic material to prevent any chemical change in the silver wiring Ogata teach means for protecting a silver-based wiring layer by suppressing a chemical change, such as, the sulfurization of silver, it would have been obvious to the skilled artisan to include the Si-containing glass of Ogata in the known component of Inobe, thereby combining the two materials to ensure that the silver wiring does not undergo a chemical change, such as, sulfurization. Ogata also discloses that phosphor material sealed with a resin or the like that contains a phosphor component (¶0003). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include spin-on glass material on a silver reflective layer since this can prevent silver layer sulfurized and material such as phosphor can improve light extraction efficiency.
Inobe and Ogata do not disclose applying a first layer on the silver portion and applying a protective layer over the first layer and the silver portion. Blonder discloses a first layer 102/105 as shown in figure 1, formed on top of the light emitting device 101 and also on top of the silver portion 108, and then applying a protective layer 107 on the silver portion and first layer. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the first layer on top of the light emitting device and silver potion, since this can minimize scattering loss, a single layer of fluorescent material in the form of a thin film layer of particles.
With respect to claim 19, Inobe discloses wherein applying the spin-on glass material (¶0058; Inobe discloses encapsulating material could be made from material such as glass and silica gel) comprises applying a glass family selected from the group consisting of a silicate family, a phosphosilicate family, a siloxane family, a methylsiloxane family, a silsesquioxane family, and a dopant-containing variation of one of these families.  
  With respect to claim 21, Inobe discloses wherein applying the protective layer (602, fig. 6) however Inobe did not discloses that the protective layer 602 comprises applying a layer having a thickness from approximately 50 nm to approximately 100 m.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 22, Inobe discloses wherein applying the protective layer (602, fig. 6) however Inobe did not discloses that the protective layer 602 comprises applying a layer having a thickness from approximately 50 nm to approximately 100 nm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 23, Inobe discloses wherein applying the protective layer (602, fig. 6) however Inobe did not discloses that the protective layer 602 comprises applying a layer having a thickness from approximately 100 nm to approximately 500 nm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 24, Inobe discloses wherein applying the protective layer (602, fig. 6) however Inobe did not discloses that the protective layer 602 comprises applying a layer having a thickness from approximately 0.5 pm to approximately 20 pm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 36, Inobe discloses wherein the protective layer (602, fig. 6) is applied prior to applying encapsulation 606 to the light emitting device 604.  
With respect to claim 37, Inobe discloses wherein the protective layer (602, fig. 6) is applied after applying encapsulation 606 to the light emitting device 604.  
With respect to claim 39, Blonder discloses wherein the first layer (102 and 105), comprises an adhesion layer (105;¶0016) between the protective layer (107) and the Ag portion (108) of the electrical element.
With respect to claim 40. Inobe discloses insulating material light transparent material comprises oxide (¶0048) however Inobe did not discloses the first layer. Blonder discloses wherein the first layer 102/105. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the first layer on top of the light emitting device and silver potion since this can minimize scattering loss, a single layer of fluorescent material in the form of a thin film layer of particles.
With respect to claim 41, Blonder discloses wherein the first layer (102 and 105) comprises another phosphor material (102;¶0016).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inobe et al., US PG pub. 20100193822 A1; in view of Ogata et al., US PG pub. 20130004779 A1; further in view of Blonder et al., US PG pub. 20050224830 A1; further in view of Ota et al., US PG pub. 20020008799 A1.
With respect to claim 20, Inobe discloses applying the protective layer (602, fig. 6), however, Inobe does not disclose that applying the protective layer comprises using a spin-on, brushing, painting, dipping, plating, spraying, screen-printing, a physical vapor deposition (PVD), or a chemical vapor deposition (CVD) technique.  
Ota discloses a protective film such as a resin material can be applied using a method step such as CVD.
Therefore, it would have been obvious to a person having ordinary skill in the art to include the method step such as CVD to form a resin since CVD include growth of high purity films and the ability to fabricate abrupt junctions.

Claims 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inobe et al., US PG pub. 20100193822 A1; in view of Ogata et al., US PG pub. 20130004779 A1; further in view of Blonder et al., US PG pub. 20050224830 A1; further in view of Yokoyama et al., US patent 6144435 A.
With respect to claim 25-30, Inobe discloses the protective layer 602 is made from material such as phenol resin, epoxy resin, BT resin, PPA resin, or silicone resin. However, Inobe does not disclose further comprising curing the protective layer (602, fig. 6) wherein curing the protective layer (602, fig. 6) comprises curing at a temperature of approximately 300 0C-100 °C or less.    
Yokoyama teaches that curing of epoxy resin can be at room temperature, and average room temperature is typically around 20°C, or 68 degrees Fahrenheit.
Therefore, it would have been obvious to a person having ordinary skill in the art to cure a material such as epoxy resin, since without curing , the epoxy resin will not adhere or bond to the desirable area.

Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inobe et al., US PG pub. 20100193822 A1; in view of Ogata et al., US PG pub. 20130004779 A1; further in view of Blonder et al., US PG pub. 20050224830 A1; further in view of Stark US PG pub. 20060191215 A1.
With respect to claim 31, Inobe discloses the protective layer 602, however, Inobe does not disclose further comprising preparing a surface of the Ag portion (603B, fig. 6) or the protective layer (602, fig. 6) via sandblasting, plasma etching, brushing, lapping, sanding, burnishing, or grinding.  
Stark discloses a process for preparing the surface for forming metallization layer as shown in figure 13A-13C.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to preparing surface before forming a metallization on the said surface since this can improve the bonding the metallization layer.
With respect to claim 32, Inobe discloses the protective layer 602, however, Inobe does not disclose further comprising chemically treating a surface of the Ag portion (603B, fig. 6) or the protective layer (602, fig. 6) via chemical etching, applying solvents, applying organic solvents, applying acids, applying bases, vapor degreasing, or priming.  
Stark discloses process for etching can create opening and forming metal contact in between as shown in figure 13A-13C.
Therefore, it would have been obvious to a person having ordinary skill in the art to use etching to form the opening 609 so that the contract layer 603B can be form therein since etching is Low-cost repeatability for large production of parts with complex designs.
With respect to claim 33, Inobe discloses the protective layer 602 is made from material such as phenol resin, epoxy resin, BT resin, PPA resin, or silicone resin. However, Inobe does not disclose further comprising curing the protective layer (602, fig. 6) further comprising thermally treating a surface of the Ag portion (603B, fig. 6) or the protective layer (602, fig. 6) via prebaking or preheating.  
Stark discloses process for preheating before forming bonding layer together, as shown in figure 15.
Therefore, it would have been obvious to a person having ordinary skill in the art to use preheating since preheating can minimizes the temperature difference between the bonding area and the base material to lessen shrinkage stresses lead to creaking and distortion.
With respect to claim 34, Inobe discloses the protective layer 602, however, Inobe does not disclose wherein the protective layer (602, fig. 6) is applied prior to molding a body of the light emitting device.  
Stark discloses process molding a body for the light emitting device.
Therefore, it would have been obvious to a person having ordinary skill in the art to use molding process since molding process improves the molding quality of package products and permits the use of thinner wires, leading to the reduction of material costs. For reducing the cost of semiconductor packages, lead frames and substrates sizes are becoming larger, requiring semiconductor manufacturing equipment that is compatible with them.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-14, 16-17, 19, 21-24, 36-38 have been considered but are moot in light of the new ground of rejection further in view of Blonder et al., US PG pub. 20050224830 A1. Applicant has argued that Inobe in view of Ogata fails to disclose applying a first layer on the silver portion; applying a protective layer over the first layer and the Ag portion after the LED chip is electrically coupled to the electrical element. Neither Inobe nor Ogata disclose applying a first layer on the silver portion. However, Blonder teaches applying a first layer 102/105 as shown in figure 1, formed on top of the light emitting device 101 and also on top of the silver portion 108, and then applying a protective layer 107 on the silver portion and first layer. Therefore, it would have been obvious to a person having ordinary skill in the art to include the first layer on top of the light emitting device and silver potion, since this can minimize scattering loss, a single layer of fluorescent material in the form of a thin film layer of particles. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822